UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 4)* RRsat Global Communications Network Ltd. (Name of Issuer) Ordinary Shares, Par Value NIS 0.01 Per Share (Title of Class of Securities) M8183P102 (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. M8183P102 Page 2of12 Pages 1 NAME OF REPORTING PERSONS. InterGamma International Trade Founded by InterGamma Investments Co. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. M8183P102 Page3of12 Pages 1 NAME OF REPORTING PERSONS. Del-Ta Engineering Equipment Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 51.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. M8183P102 Page4of12 Pages 1 NAME OF REPORTING PERSONS. Rapac Communication & Infrastructure Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 51.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. M8183P102 Page5of12 Pages 1 NAME OF REPORTING PERSONS. Inter-Gamma Investment Company Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 51.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. M8183P102 Page6of12 Pages 1 NAME OF REPORTING PERSONS. Tanhum Oren I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 51.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. M8183P102 Page7of12 Pages 1 NAME OF REPORTING PERSONS. David Rivel I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER N/A 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.9% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Item 1(a) Name of Issuer RRsat Global Communications Network Ltd. (the "Issuer"). Item 1(b) Address of Issuer's Principal Executive Offices Reem, D.N Shikmim 79813, Israel. Item 2(a)-(b) Name of Person Filing; Address of Principal Business Office or, if none, Residence (a) InterGamma International Trade Founded by InterGamma Investments Co.The principal business office is located at 8 Shaul Hamelech Blvd., Tel Aviv 64733, Israel. (b) Del-Ta Engineering Equipment Ltd.The principal business office is located at 8 Shaul Hamelech Blvd., Tel Aviv 64733, Israel. (c) Rapac Communication & Infrastructure Ltd.The principal business office is located at 8 Shaul Hamelech Blvd., Tel Aviv 64733, Israel. (d) Inter-Gamma Investment Company Ltd.The principal business office is located at 16 Abba Even Blvd., Herzeliya 46103, Israel. (e) Tanhum Oren.The principal business office is located at 16 Abba Even Blvd., Herzeliya 46103, Israel. (f) David Rivel.The principal business office is located at Reem, D.N Shikmim 79813, Israel. Item 2(c) Citizenship Incorporated by reference to Item 4 of the cover page pertaining to each reporting person. Item 2(d) Title of Class of Securities Ordinary Shares, par value NIS 0.01 per share, of the Issuer ("Ordinary Shares"). Item 2(e) CUSIP Number M8183P102 Item 3 If this Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: Not applicable. Item 4 Ownership InterGamma International Trade Founded by InterGamma Investments Co. (a) Amount beneficially owned: 671,067 Ordinary Shares.InterGamma International Trade Founded by InterGamma Investments Co. (the "Del-Ta Subsidiary") is the record owner of 671,067Ordinary Shares. (b) Percentage of class: 3.8% Page 8 of 12 Pages (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 671,067 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:671,067 Del-Ta Engineering Equipment Ltd. (a) Amount beneficially owned: 9,079,107 Ordinary Shares.Del-Ta Engineering Equipment Ltd. is the record owner of 6,139,300 Ordinary Shares.In addition, Del-Ta Engineering Equipment Ltd. beneficially owns 100% of the outstanding shares of the Del-Ta Subsidiary. By reason of Del-Ta Engineering Equipment Ltd.'s control over the Del-Ta Subsidiary, Del-Ta Engineering Equipment Ltd. may be deemed to beneficially own, and share the power to vote and dispose of, the 671,067 Ordinary Shares beneficially owned by the Del-Ta Subsidiary. In addition, by virtue of the shareholders agreement between Del-Ta Engineering Equipment Ltd. and David Rivel, pursuant to which Mr. Rivel granted Del-Ta Engineering Equipment Ltd. an irrevocable proxy to vote all shares beneficially owned by Mr. Rivel at shareholder meetings on any matter relating to the election of directors, Del-Ta Engineering Equipment Ltd. may be deemed to beneficially own, and share the power to vote, the 2,268,740 Ordinary Shares beneficially owned by David Rivel. (b) Percentage of class: 51.6% (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 9,079,107 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:6,810,367 Rapac Communication & Infrastructure Ltd. (a) Amount beneficially owned:9,079,107Ordinary Shares.Rapac Communication & Infrastructure Ltd. beneficially owns 100% of the outstanding shares of Del-Ta Engineering Equipment Ltd.By reason of Rapac Communication & Infrastructure Ltd.'s control over Del-Ta Engineering Equipment Ltd., Rapac Communication & Infrastructure Ltd. may be deemed to beneficially own, and share the power to vote and dispose of, the Ordinary Shares beneficially owned by Del-Ta Engineering Equipment Ltd. and the Del-Ta Subsidiary. (b) Percentage of class: 51.6% (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 9,079,107 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:6,810,367 Inter-Gamma Investment Company Ltd. (a) Amount beneficially owned:9,079,107Ordinary Shares.Inter-Gamma Investment CompanyLtd. beneficially owns shares of Rapac Communication & Infrastructure Ltd. representing approximately 56.38% of the voting power of Rapac Communication & Infrastructure Ltd.By reason of Inter-Gamma Investment CompanyLtd.'s control over Rapac Communication & Infrastructure Ltd., Inter-Gamma Investment CompanyLtd. may be deemed to beneficially own, and share the power to vote and dispose of, the Ordinary Shares beneficially owned by Del-Ta Engineering Equipment Ltd. and the Del-Ta Subsidiary. Page 9 of 12 Pages (b) Percentage of class: 51.6% (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 9,079,107 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:6,810,367 Tanhum Oren (a) Amount beneficially owned:9,079,107Ordinary Shares.Tanhum Oren beneficially owns shares of Inter-Gamma Investment CompanyLtd. representing approximately 87.44% of the voting power of Inter-Gamma Investment CompanyLtd.By reason of Mr. Oren's control over Inter-Gamma Investment CompanyLtd., Mr. Oren may be deemed to beneficially own, and share the power to vote and dispose of, the Ordinary Shares beneficially owned by Del-Ta Engineering Equipment Ltd. and the Del-Ta Subsidiary.Mr. Oren disclaims beneficial ownership of the Ordinary Shares beneficially owned by Del-Ta Engineering Equipment Ltd. and the Del-Ta Subsidiary except to the extent of his interest in Inter-Gamma Investment CompanyLtd. (b) Percentage of class: 51.6% (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 9,079,107 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:6,810,367 David Rivel (a) Amount beneficially owned: 2,268,740Ordinary Shares.David Rivel is the record owner of 2,035,640 Ordinary Shares and the holder of currently exercisable options and options exercisable within 60 days to purchase an aggregate of 233,100 Ordinary Shares. (b) Percentage of class: 12.9% (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 2,268,740 Sole power to dispose or direct the disposition of:2,268,740 Shared power to dispose or direct the disposition of:N/A Page 10 of 12 Pages Item 5 Ownership of Five Percent or Less of a Class Not applicable. Item 6 Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not applicable. Item 8 Identification and Classification of Members of the Group Incorporated by reference to Items 2 and 4 of this Schedule 13G. Item 9 Notice of Dissolution of Group Not applicable. Item 10 Certification Not applicable. Page 11 of 12 Pages Signatures After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:January 26, 2011 INTERGAMMA INTERNATIONAL TRADE FOUNDED BY INTERGAMMA INVESTMENTS CO. By: /s/ Gilad Ramot /s/ Roni Oren Gilad Ramot Roni Oren General Manager Director DEL-TA ENGINEERING EQUIPMENT LTD. By: /s/ Gilad Ramot /s/ Roni Oren Gilad Ramot Roni Oren General Manager Director RAPAC COMMUNICATION & INFRASTRUCTURE LTD. By: /s/ Roni Oren /s/ Alex Milner Roni Oren Alex Milner CEO and President Vice Chairman INTER-GAMMA INVESTMENT COMPANY LTD. By: /s/ Tanhum Oren Tanhum Oren CEO By: /s/ Yigal Berman Yigal Berman CFO /s/ Tanhum Oren TANHUM OREN /s/ David Rivel DAVID RIVEL Page 12 of 12 Pages
